                                                                  Case 2:19-cv-00382-GMN-BNW Document 46 Filed 05/07/19 Page 1 of 2


                                                              1    GABROY LAW OFFICES
                                                                   Christian Gabroy (#8805)
                                                              2    The District at Green Valley Ranch
                                                                   170 South Green Valley Parkway, Suite 280
                                                              3    Henderson, Nevada 89012
                                                                   Tel     (702) 259-7777
                                                              4    Fax (702) 259-7704
                                                                   christian@gabroy.com
                                                              5    Attorney for Defendant Cody Racine

                                                              6                             UNITED STATES DISTRICT COURT

                                                              7                                 DISTRICT OF NEVADA

                                                              8   JANE DOE, an Individual,                       Case No.: 2:19-cv-00382-GMN-BNW
                                                              9                Plaintiff,

                                                             10   vs.

                                                             11   CITY OF LAS VEGAS, CITY OF
                                                                  HENDERSON, NATHAN HANNING, an
                                                             12   Individual, MARIO RUEDA, an Individual,
                                                                  RUBEN SANCHEZ, and Individual, JAMES           STIPULATION AND ORDER TO
GABROY LAW OFFICES




                                                                  SUAREZ, an Individual, JONATHAN CUFF,
                     (702) 259-7777 FAX: (702) 259-7704




                                                             13                                                  EXTEND TIME TO ANSWER OR
                      170 S. Green Valley Pkwy., Suite 280




                                                                  an Individual, JOSEPH “JOE” VANEK, and         OTHERWISE RESPOND TO
                           Henderson, Nevada 89012




                                                             14   Individual, JAROD BARTO, an Individual,        COMPLAINT AND JURY DEMAND
                                                                  CODY RACINE, an Individual, JASON
                                                             15   TULLIS, an Individual, and ZACH                [First Request]
                                                                  YEOMAN, an Individual, WILLIAM
                                                             16   MCDONALD, an Individual, and as an
                                                                  Individual, JON STEVENSON, an
                                                             17   Individual, JOHN DOE #1, likely an
                                                                  Individual, DOES I-X; ROE
                                                             18   CORPORATIONS I-X.

                                                             19                Defendants.

                                                             20          IT IS HEREBY STIPULATED between the Plaintiff and Defendant Cody Racine

                                                             21    that Defendant Cody Racine shall be granted an extension from May 13, 2019, to

                                                             22    //

                                                             23    //

                                                             24    //

                                                             25    //

                                                             26    //

                                                             27    //

                                                             28    //

                                                                                                        Page 1 of 2
                                                                  Case 2:19-cv-00382-GMN-BNW Document 46 Filed 05/07/19 Page 2 of 2


                                                              1    May 31, 2019, to answer or otherwise respond to Plaintiff’s Complaint and Jury Demand

                                                              2    (ECF. 1)

                                                              3    Dated this 7th day of May, 2019

                                                              4    HKM EMPLOYMENT ATTORNEYS                   GABROY LAW OFFICES

                                                              5    By: s/s Jenny Foley                        By: /s/ Christian Gabroy
                                                                   Jenny L. Foley, Ph.D. Esq.                 Christian Gabroy, Esq.
                                                              6    1785 E. Sahara                             The District at Green Valley Ranch
                                                                   Suite 325                                  170 South Green Valley Parkway
                                                              7    Las Vegas, NV 89104                        Suite 280
                                                                                                              Henderson, NV 89012
                                                              8

                                                              9

                                                             10                 IT IS SO ORDERED.

                                                             11                                          _________________________________
                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                             12
GABROY LAW OFFICES




                                                                                                               Dated this 10th day of May, 2019.
                     (702) 259-7777 FAX: (702) 259-7704




                                                             13
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19
                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28

                                                                                                        Page 2 of 2
